Citation Nr: 0827005	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO. 07-04 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
for lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran had service in the National Guard from October 
1984 to September 1985, including a period of Active Duty 
for Training from August 19, 1985 to September 20, 1985. 

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from November 2006 rating decision by the RO.

In June 2008, the veteran had a video conference with the 
Veterans Law Judge whose name appears at the end of this 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the 
appellant if further action is required.


REMAND

After reviewing the record, the Board finds there appears 
to be outstanding evidence which is relevant to the 
veteran's claim of entitlement to an increased rating for 
his service-connected lumbar strain. The Board also finds 
that an additional VA examination is required to determine 
the nature and extent of his back disability. Accordingly, 
this case requires additional development prior to further 
consideration by the Board.

During his June 2008 video conference with the undersigned 
Veterans Law Judge, the veteran testified that he has low 
back pain which radiated to one thigh or the other. He also 
stated that the pain precluded his ability to sit, stand, 
or walk for prolonged periods of time and that it had 
impaired his job as a commercial truckdriver. He stated 
that he had ceased truckdriving in October 2006, but 
acknowledged that it had been for reasons other than his 
service-connected back disability. 
The veteran reported that although he had been examined by 
VA in October 2006, his back pain and limitations had 
worsened since that time. 

Although the veteran contends that his back disability 
limited his performance as a truckdriver, his employment 
records have not been associated with the claims folder. 
Such records could verify the effect that his back 
disability had on his job.

In October 2006, VA examined the veteran to determine the 
nature, extent, and etiology of his low back disability. 
Although the examiner diagnosed low back strain, the 
veteran's testimony during his video conference suggested 
that his low back disability includes radiation into his 
thighs and that he could have degenerative disc disease. 
However, the examiner did not have claims file to review. 

Generally, the examiner's review of the claims file is 
required in order to ensure that the evaluation of the 
claimed disability will be a fully informed one. Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see VAOPGCPREC 20-
95 (July 14, 1995); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994). 

Moreover, VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate, if the evidence is 
not sufficient to adjudicate the claim. VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey. 

During the course of the appeal, the United States Court of 
Appeals for Veterans Claims (Court) considered the criteria 
to establish an increased rating for service-connected 
disabilities. The Court stated that the evidence had to 
show that such disabilities had worsened and the manner in 
which such worsening had affected the veteran's employment 
and daily life. 38 U.S.C.A. § 5103(a); Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 



In light of the foregoing, the case is REMANDED to the RO 
through the Appeals Management Center in Washington, D.C. 
The following actions must be completed:

___1. Notify the veteran of the 
considerations set forth in Vazquez-
Flores. Specifically, that if the 
Diagnostic Code under which the 
claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating 
a noticeable worsening or increase in 
severity of the disability and the 
effect that worsening has on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result), the veteran should be so 
advised. 

___Further, the veteran must be 
notified that, should an increase 
in disability be found, a 
disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically 
provide for a range in severity of 
a particular disability from 
noncompensable to as much as 100 
percent (depending on the 
disability involved), based on the 
nature of the symptoms of the 
condition for which disability 
compensation is being sought, 
their severity and duration, and 
their impact upon employment and 
daily life.  

___2. Request that the veteran provide 
a history of his employment since 
service, including, but not limited to, 
the name and address of each employer, 
as well as the dates of each period of 
employment. Specifically, request that 
the veteran provide such information 
with respect to his employment as a 
commercial truckdriver through October 
2006. 

___a. For any period that the 
veteran was self-employed, request 
that he provide the name and 
address of the people who hired 
him, including, but not limited 
to, clients and any contractors or 
sub-contractors for whom he 
worked. Also request that the 
veteran provide the dates of each 
period of self-employment.

___b. Failures to respond or 
negative replies to any request 
must be noted in writing and 
associated with the claims folder. 

___3. When the actions in part 2 have 
been completed, contact each 
employer/former employer and request 
copies of the veteran's employment 
records, including, but not limited to, 
employment applications, medical 
records and the reports of any pre-
employment examinations; job 
descriptions; reports of job training; 
reports of duty limitations or job 
changes and the reasons for such 
limitations or changes; reports of 
workman's compensation claims or claims 
for other disability benefits; reports 
of vocational rehabilitation or job 
retraining; counseling statements; 
customer/client letters; reports of 
union involvement; and reports of 
termination and any associated 
severance pay. 

___a. If the employer/former 
employers do not have such 
documents, request that the 
employer/former employers provide 
a statement on business letterhead 
stationary addressing the 
foregoing concerns. 

___b. For any period that the 
veteran was self-employed, request 
a letter containing the foregoing 
information from the people who 
hired him, including, but not 
limited to, clients and any 
contractors or sub-contractors for 
whom he worked. 

___c. Failures to respond or 
negative replies to any request 
must be noted in writing and 
associated with the claims folder. 

___d. If records of the veteran's 
employment with a private employer 
are unavailable, notify the 
veteran of that fact in accordance 
with the provisions of 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(e).

___4. When the actions in parts 1, 2, 
and 3 have been completed, schedule the 
veteran for a VA medical  examination 
to determine the nature and severity of 
his service-connected lumbar strain. 
The following considerations will 
govern the examination: 

___a. The claims folder, and a 
copy of this remand, must be made 
available to the examiner for 
review in conjunction with the 
examination, and the examiner must 
acknowledge receipt and review of 
these materials in any report 
generated as a result of this 
remand. 

___b. The examiner must respond to 
the following inquiries, and state 
the medical basis for the opinion:  

___(i) What is the veteran's 
range of lumbar spine motion 
or, if ankylosis is present, 
whether it is favorable or 
unfavorable; 

___In responding to this 
inquiry, the examiner is 
advised that for VA 
compensation purposes, 
unfavorable ankylosis is a 
condition in which the entire 
thoracolumbar spine is fixed 
in flexion or extension, and 
the ankylosis results in one 
or more of the following: 
difficulty walking because of 
a limited line of vision; 
breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due 
to pressure of the costal 
margin on the abdomen; 
dyspnea or dysphagia; or 
neurologic symptoms due to 
nerve root stretching. 
Fixation of a spinal segment 
in neutral position (zero 
degrees) always represents 
favorable ankylosis.

___(ii) Whether there is 
associated muscle spasm, 
guarding, or localized 
tenderness which does or does 
not result in an abnormal 
gait or abnormal spinal 
contour, such as scoliosis, 
reversed lordosis, or 
abnormal kyphosis; 

___(iii) Whether there is a 
vertebral body fracture with 
loss of 50 percent or more of 
the height;

___(iv) Whether there are any 
associated objective 
neurologic abnormalities, 
including, but not limited 
to, bowel or bladder 
impairment;

___(v) Whether, because of 
age, body habitus, neurologic 
disease, or other factors not 
the result of disease or 
injury of the spine, the 
range of motion of the spine 
in a particular individual 
should be considered normal 
for that individual, even 
though it does not conform to 
the normal range of motion;

___(vi) The total duration of 
incapacitating episodes over 
the past 12 months, e.g. a 
total duration of at least 
two weeks but less than four 
weeks; a total duration of at 
least four weeks but less 
than six weeks; a total 
duration of at least six 
weeks; 

___The examiner must be 
advised that an 
incapacitating episode is a 
period of acute signs and 
symptoms due to 
intervertebral disc syndrome 
that requires bed rest 
prescribed by a physician and 
treatment by a physician.) 

___(vii) Whether there is a 
lack of normal endurance and 
functional loss due to pain 
and pain on use, including 
that experienced during flare 
ups; 

___(viii) Whether there is 
weakened movement, excess 
fatigability, and/or 
incoordination; 

___(ix) The effects of the 
service-connected lumbar 
strain on the veteran's 
ordinary activity. 

___(x) If an additional low 
back disorder is diagnosed in 
addition to the service-
connected lumbar strain, 
identify and explain the 
elements supporting each 
diagnosis; and whether the 
diagnosis was caused or 
aggravated by the service-
connected low back disorder. 

___5. When the actions requested in 
parts 1, 2, 3, and 4 have been 
completed, undertake any other 
indicated development, if deemed by the 
RO/AMC to be appropriate under the law. 
Then readjudicate the issue of 
entitlement to an initial rating in 
excess of 10 percent for the veteran's 
service-connected lumbar strain.  

The RO/AMC must ensure that all directed factual and 
medical development as noted above is completed. If the 
event that the examination report do not contain sufficient 
detail, the RO/AMC must take any appropriate action by 
return of the report to the examiner for corrective action. 
See 38 C.F.R. § 4.2 (2007) (If the findings on an 
examination report, it is incumbent upon the rating board 
to return the report as inadequate for evaluation 
purposes.). If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he and his 
representative must be furnished a Supplemental Statement 
of the Case and afforded an opportunity to respond. 
Thereafter, if in order, the case should be returned to the 
Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims. 

The veteran is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2007). In 
the event that the veteran does not report for the 
aforementioned examinations, documentation should be 
obtained which shows that notice scheduling the 
examinations was sent to the last known address. It should 
also be indicated whether any notice that was sent was 
returned as undeliverable.

The veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence 
and/or argument on the matters the Board has remanded to 
the RO. Kutscherousky v. West, 12 Vet. App. 369, 372-73 
(1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims. This remand is 
in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2007).




